DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 09/21/2021
Application claims a DP date of Sep 25, 2020
Claims 1, 17 and 30 are independent
Claims 1-30 are pending
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 12, 16-17, 22-23, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Wang et al. (U.S. Patent Number 9,092,700 B2) in view of Eslami (U. S. Patent Publication Number 2017/0289434 A1).

Regarding Claims 1, 17 and 30, Wang discloses a device for image capture (Fig 12 – camera 1227 connected to general purpose computer system 1200), the device comprising: 
a memory (Fig 12A – memory 1206;); and 
one or more processors (Fig 12A –processor 1205; )coupled to the memory (Fig 12A clearly shows that they are all coupled to each other) and configured to:
receive, during a preview mode or a recording, a first image (Fig 11 – target image 1100  captured by the photographer; Flow chart of Fig 1 – step 101 discloses accessing the target image); 
generate a first saliency map indicative of relative saliency of different regions within the first image (In Fig 1 – step 103 Wang discloses generating an input saliency map from the target image; Col 9, lines 40-60), 
wherein the relative saliency of the different regions is indicative of a likelihood of attracting viewer gaze (Wang also discloses that the saliency map may be used to measure how strongly each region can attract attention of an observer when the observer looks at an image – which essentially discloses “saliency of the different regions indicative of a likelihood of attracting viewer gaze”); 
generate one or more additional images based on manipulating pixels in the first image (Wang discloses this in step 109 of Fig 1 which discloses “image modification” – process to improve the quality of the image by modifying the subject region); 
generate one or more additional saliency maps indicative of relative saliency of different regions within the one or more additional images (Wang discloses this in step 105 of Fig 1 and Col 9, lines 60-65 where he discloses generating a saliency map of the reference image (Fig 11 – image 1110 which may be stored in memory)); and 
Wang discloses in Col 15, lines 60-65 about modification of features such as color saturation, luminance and sharpness, but fails to clearly disclose determine, during the preview mode or the recording, a camera setting based on the first saliency map and the one or more additional saliency maps.
Instead in a similar endeavor, Eslami discloses determine, during the preview mode or the recording, a camera setting based on the first saliency map and the one or more additional saliency maps (Throughout his disclosure and especially in Fig 4B – step 32 and in ¶0034 Eslami teaches that the image processing device may be configured to automatically adjust one or more auto-focus settings of the image capturing device based on the generated saliency map of the image ).
Wang and Eslami are combinable because both are related to image processing systems that detect salient objects in an image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically set the image processing settings as taught by Eslami in the imaging module disclosed by Wang. 
The suggestion/motivation for doing so would have been to “get an enhanced version of the image (a sharper image) based on the automatic auto-focus setting adjustment” as disclosed by Eslami in ¶0042.
Therefore, it would have been obvious to combine Wang and Eslami to obtain the invention as specified in claims 1, 17 and 30.

Regarding Claims 6 and 22, Wang in view of Eslami discloses wherein generating the one or more additional images comprises generating the one or more additional images based on manipulating pixels of objects in a foreground of the first image (Wang: Wang’s disclosure of the “subject region” is interpreted as the “foreground object” since Col 4, lines 25-35, Wang defines the “subject region” as the regions of an image where attention of the observer is consistent with the intention of the photographer.  Further in the flow chart of Fig 1 and in Col 10, Wang discloses identifying the “subject region” and further modifying the subject region to improve the quality and enhance the subject region.  It is well known that this is done by “manipulating” the pixels in that region.).

Regarding Claims 7 and 23, Wang in view of Eslami discloses wherein determining the camera setting based on the first saliency map and the one or more additional saliency maps comprises: comparing the first saliency map to the one or more additional saliency maps; and determining the camera setting based on the comparison (Eslami: Throughout his disclosure and especially in the flow charts of Fig 3, 4A and 4B and corresponding specification, Eslami teaches about generating plurality of Boolean maps and normalizing these maps to generate the saliency map.  The camera setting is adjusted based on the generated saliency map to capture sharper images (432).  Since the saliency).

Regarding Claims 12 and 28, Wang in view of Eslami discloses wherein generating the one or more additional images comprises inpainting the first image to generate the one or more additional images (Eslami: Eslami teaches that the plurality of Boolean maps are processed and generated based on removal of one or more identified regions.  Further in ¶0066 - ¶0068, Eslami teaches that after the regions are removed the processing module may add the plurality of Boolean maps and these are  further normalize the processed Boolean maps.  Since, Applicant in his Application has disclosed “inpaininting” to be removal of pixels and further processing the removed pixels with the neighboring pixels, Examiner believes that Examiner’s interpretation of Eslami’s process of removing identified regions and adding the generated maps and further normalizing as “inpainting” is reasonable,).

Regarding Claim 16, Wang in view of Eslami discloses wherein the device is one or more of a digital camera, a digital video camcorder, or a camera-equipped wireless communication device handset (Wang: Fig 12A).

Claims 2, 5, 15, 18, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Wang et al. (U.S. Patent Number 9,092,700 B2) in view of Eslami (U. S. Patent Publication Number 2017/0289434 A1) as applied to Claims 1 and 17 above and further in view of Applicant disclosed prior art Jagadeesh et al. (U.S. Patent Publication Number 2020/0380289 A1).

Regarding Claims 2 and 18, Wang in view of Eslami discloses setting of focus based on the saliency map, but fails to clearly disclose wherein the first image is generated with a lens of a camera at a first lens position, and wherein determining the camera setting comprises determining an autofocus setting that defines a second lens position for the lens.
Instead in a similar endeavor, Jagadeesh discloses wherein the first image is generated with a lens of a camera at a first lens position (In the flowchart of Fig 3 and in ¶0032 Jagadeesh teaches that the media management module obtains image data for autofocus in block 302), and wherein determining the camera setting comprises determining an autofocus setting that defines a second lens position for the lens (In block 304 the media management module may further detect a subset of pixels of the image to be focus (maybe user selected subset of pixels or based on saliency information)).
Wang, Eslami and Jagadeesh are combinable because all are related to image processing systems that detect salient objects in an image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect and obtain autofocus for each set of pixels as taught by Jagadeesh while automatically set the image processing settings as taught by Eslami in the imaging module disclosed by Wang. 
The suggestion/motivation for doing so would have been to “get an enhanced version of the image (a sharper image) based on the automatic auto-focus setting adjustment” as disclosed by Eslami in ¶0042 and “by incorporating consideration of the salient values for the image, the autofocus pipeline may be more likely to correctly focus the salient portions of the image” as disclosed by Jagadeesh in ¶0034.
Therefore, it would have been obvious to combine Wang, Eslami and Jagadeesh to obtain the invention as specified in claim 2.

Regarding Claims 5 and 21, Wang in view of Eslami and Jagadeesh discloses wherein generating the one or more additional images based on manipulating pixels in the first image comprises generating the one or more additional images based on depth of image content in the first image (Jagadeesh discloses this in ¶0018 where he teaches that saliency could be based on Depth image data.  He also discloses that incorporating depth into this training data would generate a more accurate saliency map and depth may be used to identify object boundaries, layout of the scene and the like.).

Regarding Claims 15 and 29, Wang in view of Eslami and Jagadeesh discloses determining a most salient depth based on the first saliency map and the one or more additional saliency maps (Jagadeesh discloses this in ¶0018 where he teaches that saliency could be based on Depth image data.  He also discloses that incorporating depth into this training data would generate a more accurate saliency map and depth may be used to identify object boundaries, layout of the scene and the like.); and
and determining the camera setting based on the determined most salient depth (In block 304 the media management module may further detect a subset of pixels of the image to be focus (maybe user selected subset of pixels or based on saliency information).
Allowable Subject Matter
Claims 3-4, 8-11, 13-14, 19-20, 24-27 and 29  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Thorn et al. (U.S. Patent Publication Number 2016/0291690 A1) discloses a portable electronic equipment comprises a gaze tracking device configured to track an eye gaze direction of a user in a time interval. The portable electronic equipment comprises a processing device coupled to the gaze tracking device and configured to generate heat map data for the eye gaze direction, generate saliency map data for a field of view of the user, and identify at least one point of interest in the field of view based on both the heat map data and the saliency map data.
Lin et al. (U.S. Patent Publication Number 2015/0117783 A1) discloses a technique for iterative saliency map estimation, a salient regions module applies a saliency estimation technique to compute a saliency map of an image that includes image regions.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        October 19, 2022